RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5560-17T2
                                                                     A-5561-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

P.A.A. and K.T.,

     Defendants-Appellants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.A.T.,
JH.A.T., J.C.T., and JO.C.T.,

     Minors.
_____________________________

                   Argued on August 13, 2019 – Decided August 26, 2019

                   Before Judges Sumners and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FG-08-0025-18.
            Stephania Saienni-Albert, Designated Counsel, argued
            the cause for appellant P.A.A. (Joseph E. Krakora,
            Public Defender, attorney; Stephania Saienni-Albert,
            on the briefs).

            Andrew Robert Burroughs, Designated Counsel,
            argued the cause for appellant K.T. (Joseph E. Krakora,
            Public Defender, attorney; Andrew Robert Burroughs,
            on the briefs).

            Nancy Rose Andre, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Nancy Rose Andre, on
            the brief).

            David Ben Valentin, Assistant Deputy Public Defender,
            argued the cause for minors (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      P.A.A. (Patricia)1 and K.T. (Kevin) appeal from an order terminating their

parental rights to their two daughters J.A.T. (Janet), born January 20, 2012, and

JH.A.T. (Jhana), born April 17, 2014, and twin sons J.C.T. (James) and JO.C.T.

(Joshua), born December 13, 2015. Following a five-day trial on June 29, 2018,

the judge rendered a fifty-five page oral opinion, and her order was entered on



1
  We use pseudonyms for the children and parents to protect their privacy and
for ease of reference.
                                                                         A-5560-17T2
                                       2
July 17. For the reasons that follow, we reject the parents' contentions that the

Division of Child Protection and Permanency (Division) failed to meet its

statutory burden under each prong of the best interests test, codified at N.J.S.A.

30:4C-15.1(a), by clear and convincing evidence.

                                        I.

      In reviewing a decision by a trial court to terminate parental rights, we

give "deference to family court[s'] fact[-]finding" because of "the family courts'

special jurisdiction and expertise in family matters[.]" Cesare v. Cesare, 154
N.J. 394, 413 (1998). The judge's findings of fact are not disturbed unless they

are "so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence as to offend the interests of justice." Id. at 412

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).

"[T]he conclusions that logically flow from those findings of fact are, likewise,

entitled to deferential consideration upon appellate review." N.J. Div. of Youth

& Family Servs. v. R.L., 388 N.J. Super. 81, 89 (App. Div. 2006).

      Here, the judge carefully reviewed the evidence presented, and thereafter

concluded that the Division had met, by clear and convincing evidence, all of

the legal requirements for a judgment of guardianship. Her oral opinion tracks

the statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with In re


                                                                           A-5560-17T2
                                        3
Guardianship of K.H.O., 161 N.J. 337 (1999), In re Guardianship of DMH, 161
N.J. 365 (1999), and New Jersey Division of Youth & Family Services v. F.M.,

211 N.J. 420 (2012), and is supported by substantial and credible evidence in

the record. We therefore affirm substantially for the reasons the judge expressed

in her comprehensive and well-reasoned opinion. We add the following remarks

as to each prong.

      A. Prongs One and Two

      As to prong one, the Division must prove that "[t]he child's safety, health,

or development has been or will continue to be endangered by the parental

relationship[.]" N.J.S.A. 30:4C-15.1(a)(1). "[T]he relevant inquiry focuses on

the cumulative effect, over time, of harms arising from the home life provided

by the parent." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 289

(2007).

      "Serious and lasting emotional or psychological harm to children as the

result of the action or inaction of their biological parents can constitute injury

sufficient to authorize the termination of parental rights." In re Guardianship of

K.L.F., 129 N.J. 32, 44 (1992) (citing In re Guardianship of J.C., 129 N.J. 1, 18

(1992)). As a result, "courts must consider the potential psychological damage

that may result from reunification[,] as the 'potential return of a child to a parent


                                                                             A-5560-17T2
                                         4
may be so injurious that it would bar such an alternative.'" N.J. Div. of Youth

& Family Servs. v. L.J.D., 428 N.J. Super. 451, 480-81 (App. Div. 2012)

(quoting N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 605 (1986)).

      "The absence of physical abuse or neglect is not conclusive." A.W., 103
N.J. at 605 (quoting In re Guardianship of R., 155 N.J. Super. 186, 194 (App.

Div. 1977)). "A parent's withdrawal of . . . solicitude, nurture, and care for an

extended period of time is in itself a harm that endangers the health and

development of the child." DMH, 161 N.J. at 379. "Courts need not wait to act

until a child is actually irreparably impaired by parental inattention or neglect."

Id. at 383.

      As to prong two, the Division must prove that "[t]he parent is unwilling

or unable to eliminate the harm facing the child[ren] or is unable or unwilling to

provide a safe and stable home . . . and the delay of permanent placement will

add to the harm." N.J.S.A. 30:4C-15.1(a)(2). That harm may include evidence

that separating the children from their resource parents "would cause serious and

enduring emotional or psychological harm . . . ." Ibid.

      The Division can establish the second prong by proving that a "child will

suffer substantially from a lack of stability and a permanent placement[,] and

from the disruption of" a bond with the resource parents. K.H.O., 161 N.J. at


                                                                           A-5560-17T2
                                        5
363. Because they are related, evidence supporting the first prong may also

support the second prong "as part of the comprehensive basis for determining

the best interests of the child." DMH, 161 N.J. at 379.

      1. Patricia

      Janet and Jhana were removed in 2014 from Patricia's care when she

allowed them to be left unsupervised with her then-boyfriend, who left the girls

alone, and Jhana fell off a bed and sustained a burn on her cheek from a hot

radiator. Contrary to Patricia's argument that she took full responsibility for the

incident because she accepted the Division's finding of neglect, the record shows

she gave inconsistent accounts of how the injury occurred and did not take Jhana

to the hospital until two days later after realizing the injury could be infected.

The boys were yet to be born.

      Similarly, in 2016, only seven months after being reunified with the girls,

Patricia was involved in a car accident while driving with a suspended license

with all four children as passengers; two of whom were not properly restrained.

She failed to cooperate with the police and refused medical treatment for the

children; despite Jhana stating she hurt her knee. Her children were removed

from her care. The girls were placed with one resource home, with the boys

being placed in another resource home.


                                                                           A-5560-17T2
                                        6
      Thereafter, Patricia was using PCP and did not visit her children for a five-

month period, correlating directly with her drug use, admitted she spent her

money entirely on drugs, and told workers she "just gave up." Further, on a few

occasions Janet has acted out, and is currently undergoing counseling to deal

with her emotions. She expressed concerns about returning to her mother's care,

and wanted to remain with her resource parents.

      In 2015, Dr. Ronald S. Gruen, Ed.D., conducted a psychological

evaluation and determined that she was "immature, self-absorbed, and

emotionally detached."     In 2016, Dr. Mariann Pokalo, Ph.D., conducted a

psychiatric evaluation; reporting concerns regarding Patricia's reunification with

her children based upon her lack of judgment due to substance abuse and the

need to avoid relations with men that resulted in domestic violence against her.

Based upon his psychological evaluation in 2018, Dr. James R. Loving Psy.D.,

testified that although she was seemingly focused on reunification, she risked

"subjecting her children to neglectful care; being unable to maintain a safe,

stable household; domestic violence; substance abuse; and failure to pr otect her

children from other people's harmful behavior."

      The judge determined that Patricia's conduct in the 2014 and 2016

incidents constituted a pattern of inappropriate behavior, consisting of the same


                                                                           A-5560-17T2
                                        7
poor judgment and irresponsible conduct that was identified in her psychiatric

and psychological evaluations. The judge found that the evaluations and related

testimony were credible, while finding Patricia was not credible.

      Patricia now contends that Dr. Loving's opinion and the court's agreement

that none of the children would experience any serious harm if her parental

rights were terminated was improper, and based on mere speculation.            She

maintains that Dr. Loving failed to take into consideration the many positive and

affectionate visits she had with the children, where she was attentive to their

needs. She argues the only concern the Division had was her employment and

housing situation. She further contends the judge's finding that disruption of a

bond with the resource parents is an insufficient basis for termination of parental

rights in situations where the Division failed to show her "actions or inactions

substantially contributed to the forming" of the resource parent-child bond. See

N.J. Div. of Youth & Family Servs v. D.M., 414 N.J. Super. 56. 59 (App. Div.

2010).

      Based on the judge's credibility findings, the opinions of the three

professionals and the facts surrounding the two incidents that prompted the

children's removal from Patricia, there is clear and convincing evidence to

support the judge's finding that a continued parental relationship with Patricia


                                                                           A-5560-17T2
                                        8
would harm the children based on her history of being unable to provide a safe

home that properly nurtures and cares for them. It is evident that Patricia has

failed to provide for the safety and welfare of her four children for an extended

period of time.

      2. Kevin

      Kevin's situation is much different from Patricia's because of his two

lengthy periods of incarceration but the result is the same – he has been unable

to parent his children.

      The judge recognized that prior to being incarcerated in February 2012,

Kevin was present for Janet's upbringing, but she was so young that she never

developed a strong connection with him. As to Jhana, Kevin was incarcerated

for most of her life and had minimal contact with her following her reunification

with Patricia after the first removal. However, he was incarcerated again in

August 2015. The two boys never met Kevin until the bonding evaluations, as

he was incarcerated since their birth.

      Kevin's lack of a relationship with his children was evident during the

bonding evaluation conducted by Dr. Loving. Janet was notably fearful and

anxious, despite eventually warming up to him. Jhana, however, was indifferent




                                                                         A-5560-17T2
                                         9
to Kevin's presence, mostly opting to play alone or find her brothers.           In

addition, he had no connection with his sons.

      Although a parent's incarceration is not a per se justification for

termination of parental rights, it is "unquestionably relevant" to the decision.

Matter of Adoption of L.A.S., 134 N.J. 127, 136-37 (1993). Incarceration is

probative of abandonment but does not justify termination as a matter of law.

Id. at 137. "[I]ncarceration alone—without particularized evidence of how a

parent's incarceration affects each prong of the [best interests of the child]

standard—is an insufficient basis for terminating parental rights." N.J. Div. of

Youth & Family Services v. R.G., 217 N.J. 527, 556 (2014). Thus, when

determining whether incarceration constitutes abandonment, courts should

consider the "nature of the contact between parent and child before and after

incarceration, the efforts made by the parent to maintain contact with the child

following imprisonment, and the attempts during incarceration to undertake as

much responsibility for the child's welfare as possible." L.A.S., 134 N.J. at 138.

      The judge determined that under prong one, Kevin's incarceration over

four years is a "form of neglect that the children have suffered [from] and they

were being endangered by [their] relationship with him because he wasn't

there[.]" Simply put, he was unable to care for the children.


                                                                          A-5560-17T2
                                       10
      Kevin contends the judge improperly relied on his drug use and

incarceration in her decision. He argues that the Division failed to provide any

evidence that his illicit marijuana use harmed or affected his children or ability

to parent, and claims there was no evidence that he engaged in criminal activity

when his kids were present. He relies upon N.J. Div. of Child Prot. & Perm. v.

R.W., 438 N.J. Super. 462, 471 (App. Div. 2014), where this court held that the

parent's consumption of illegal drugs or committing a crime, alone, is

insufficient to sustain an abuse and neglect charge. Further, Kevin maintains

that a parent's "lengthy incarceration" is only one factor in determining whether

a parent is unfit or abandoned the child. See L.A.S., 134 N.J. at 143. He asserts

his scheduled release in 2018 made him available for his children.

      In this case, Kevin's incarceration is certainly probative of his inability to

prevent further harm to his children, and is also probative of his unwillingness

to care for them. The judge never mentioned his drug use as a reason for finding

that his conduct harmed his children. She merely cited it as the reason why he

was incarcerated. His history of incarceration does not support his contention

that he will be able to eliminate the harm facing his children and would be able

to provide a safe and stable home. Shortly after his release from prison in early

2018, Kevin violated parole again.


                                                                            A-5560-17T2
                                       11
       Moreover, despite Kevin's theorized plan of living with his sister and

obtaining employment with his cousin's trucking company, he had no definitive

plans that were indicative of his ability to create a stable household. He further

admitted that he would be unable to care for the children for at least six months

after release. Although Kevin engaged in certain programs offered in prison,

they were intended to assist inmates with re-entry into society, not parenting

skills classes. Under these circumstances, it is speculative at best to expect

Kevin to get himself together such that he would be able to properly parent his

four children and remedy the harm facing them in the long term.

       B. Prong Three

       As to prong three, the Division is required to make "reasonable efforts to

provide services to help the parent correct the circumstances which led to the

child's placement outside the home[,] and the court [will] consider[] alternatives

to termination of parental rights[.]" N.J.S.A. 30:4C-15.1(a)(3). This prong

"contemplates efforts that focus on reunification of the parent with the child and

assistance to the parent to correct and overcome those circumstances that

necessitated the placement of the child into foster care." K.H.O., 161 N.J. at

354.




                                                                          A-5560-17T2
                                       12
      The Division must prove that it "has made reasonable efforts to provide

services to help the parent correct the circumstances which led to the child's

placement outside the home." N.J.S.A. 30:4C-15.1(a)(3). "Reasonable efforts"

include, but are not limited to:

            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;

            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;

            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [N.J.S.A. 30:4C-15.1(c).]

"Whether particular services are necessary in order to comply with the

[reasonable] efforts requirement must . . . be decided with reference to the

circumstances of the individual case before the court[.]" DMH, 161 N.J. at 390.

      The Division

            must encourage, foster and maintain the bond between
            the parent and child as a basis for the reunification of
            the family. [It] must promote and assist in visitation
            and keep the parent informed of the child's progress in
            foster care. [It] should also inform the parent of the
            necessary or appropriate measures he or she should
            pursue in order to continue and strengthen that


                                                                       A-5560-17T2
                                        13
            relationship and, eventually, to become an effective
            caretaker and regain custody of his or her children.

            [Id. at 390 (citing N.J.S.A. 30:4C-15.1(c)).]

      A court is required to consider alternatives to the termination of parental

rights. N.J.S.A. 30:4C-15.1(a)(3). "[A]ssessment of relatives is part of the

Division's obligation to consult and cooperate with the parent in developing a

plan for appropriate services that reinforce the family structure." N.J. Div. of

Youth & Family Servs. v. K.L.W., 419 N.J. Super. 568, 583 (App. Div. 2011).

      N.J.S.A. 30:4C-12.1(a) requires the Division to initiate a search for

relatives who may be willing and able to provide the care and support required

by the child within thirty days of accepting a child into its care or custody. The

Division must assess each interested relative and, if it determines that the

relative is unable or unwilling to care for the child, inform them of its reasons

for a denial of placement. N.J.S.A. 30:4C-12.1(a)-(b).

      "It is the policy of [the Division] to place, whenever possible, children

with relatives when those children are removed from the custody of their

parents." N.J. Div. of Youth & Family Servs. v. K.F., 353 N.J. Super. 623, 636

(App. Div. 2002). "The Division's statutory obligation does not permit willful

blindness and inexplicable delay in assessing and approving or disapproving a

relative known to the Division[.]" K.L.W., 419 N.J. Super. at 582. It cannot

                                                                          A-5560-17T2
                                       14
ignore relatives "based upon an arbitrary, preordained preference for the foster

placement" and "must perform a reasonable investigation of . . . relatives that is

fair, but also sensitive to the passage of time and the child's critical need for

finality and permanency." N.J. Div. of Youth & Family Servs. v. J.S., 433 N.J.

Super. 69, 87 (App. Div. 2013).

      1. Patricia

      The Division offered a multitude of services to Patricia to address her

individualized needs to obtain reunification. They included: individualized

counseling; bus passes; supervised visitation, domestic violence support and

housing; substance abuse counseling, and parenting classes. However, Patricia

did not consistently keep in touch with the Division, did not regularly visit her

children, and failed to partake in services.

      As for considering alternatives to termination of their parental rights,

Patricia and Kevin wanted his sister, Catherine, to obtain custody of all four

children under a Kinship Legal Guardianship (KLG). Yet, at one time, Patricia

indicated to the Division that she did not want Catherine to have custody of the

children, because she was concerned they would be kept from her.

      Both the Division and the court rejected Catherine, on numerous

occasions, for KLG. In 2015, after the children were initially removed from


                                                                          A-5560-17T2
                                       15
Patricia and placed with Catherine, the Division removed them from her care

because she did not cooperate with an investigation by the Institutional Abuse

Investigation Unit, and instead closed her licensed resource home.           Also,

contrary to the Division's placement conditions, Catherine allowed Patricia and

Kevin to have unsupervised visits.

       In 2016, a different judge denied her application for custody, explaining

she was incapable of caring for all four children and indicating her house was

too small for all of the children. She reapplied in March 2018, but because the

children were already bonding with their resource parents, the Division did not

consider her request. Moreover, Catherine admitted during her May 2 custody

hearing that she could not take all four children until February – four months

before the parental rights termination trial – because she did not have a full-time

job or adequate living space. Although she had acquired a full-time job at the

time of trial, she essentially admitted that her housing was inadequate to house

all four children.

       The judge found the proofs were clear and convincing that Patricia's

persistent problems, including her abuse of PCP, 2 impeding reunification with



2
    Phencyclidine.


                                                                           A-5560-17T2
                                       16
her children were due to her inability to comply with and regularly participate

in the services offered, and not the Division's failure to provide them. Further,

a KLG for Catherine was not a reasonable option given her lack of cooperation,

her limited capability to care for four young children, and the need to provide

sustained stability for them.

      Patricia contends the Division failed to exercise reasonable efforts to

provide her with services compatible with her work schedule to promote

reunification, and it did not take into consideration her history with it as a minor,

and when she gave birth to J.A.B. 3 She contends the judge's conclusion that the

Division considered alternatives to parental termination and that she did not

want the children with Catherine is factually and legally erroneous.               We

disagree.

      Substantial credible evidence exists to support the judge's findings that

the Division made reasonable efforts to provide services to help Patricia correct

the circumstances that led to the placement of her children outside the home.

The judge considered alternatives to termination of parental rights, such as KLG




3
  J.A.B. is Patricia's eldest child from a different relationship and is not a subject
in this appeal.
                                                                              A-5560-17T2
                                         17
with Catherine, and its rejection of that option was based upon credible evidence

in the record.

      2. Kevin

      Kevin's pattern of incarceration hindered the Division's ability to provide

services that would enable him to parent his children. He was incarcerated

during the second removal of the children from Patricia, and when possible, the

Division attempted to provide him with services; including batterer's

intervention, parenting skills classes, and substance abuse programs. It also

made efforts to schedule visitation with the children, however Kevin only had

one visit with them before he was re-incarcerated in August 2015. Accordingly,

the judge found there was no basis for finding that the Division neglected its

responsibility to offer services to Kevin.

      Kevin argues that the judge did not make findings regarding his contention

that Catherine should have been appointed KLG over the children . In doing so,

he largely reiterates the arguments made by Patricia regarding the Division's

failure to consider Catherine as a viable option for placement. Kevin adds that

the judge should have considered gradual reunification with him while the

children resided with Catherine. He contends there should be a remand to

require the judge to make KLG findings as to him.


                                                                         A-5560-17T2
                                       18
      Furthermore, Kevin argues the Division made reasonable efforts to

provide services to him that would help remedy the issues that led to his loss of

custody. He refers to his completion of various rehabilitation programs while

in prison as evidence of his effort, and states the Division made little to no

attempt to provide him with services.

      Similar to Patricia, Kevin fails to persuade us that the Division neglected

its duty to provide services to him. Due to his incarceration, he was not in a

position to benefit from services to help obtain custody of his children.

      We agree that the judge failed to make specific findings as to Kevin's

argument that Catherine should be appointed KLG. Nevertheless, it is patently

clear that the findings made with respect to Patricia apply to Kevin as well. As

noted above, there was no reasonable alternative to termination of parental

rights, such as KLG to Catherine. As for gradual reunification with him while

the children resided with Catherine, that was not a reasonable option given his

lack of stability, Catherine's history with the children, and her lack of stability.

The children needed the comfort and stability that was being provided by the

resource parents.




                                                                            A-5560-17T2
                                        19
      C. Prong Four

      Under prong four, the Division must demonstrate by clear and convincing

evidence that "[t]ermination of parental rights will not do more harm than good."

N.J.S.A. 30:4C-15.1(a)(4). The prong focuses on the important consideration

of a child's need for permanency. M.M., 189 N.J. at 281. "The question to be

addressed under that prong is whether, after considering and balancing the two

relationships, the child will suffer a greater harm from the termination of ties

with her natural parents than from the permanent disruption of her relationship

with her foster parents." K.H.O., 161 N.J. at 355. In order to weigh any

potential harm from terminating parental rights against a child's separation from

his or her foster parents, a court must consider expert testimony on the strength

of each relationship. J.C., 129 N.J. at 25. "[W]here it is shown that the bond

with foster parents is strong and, in comparison, the bond with the natural parent

is not as strong, that evidence will satisfy . . . N.J.S.A. 30:4C-15.1(a)(4)."

K.H.O., 161 N.J. at 363.

      The bonding evaluation between the respective resource parents and the

children took place on two separate dates. Dr. Loving found that Janet and Jhana

would refer to their resource parents as "mommy" and "daddy," had no trouble

interacting with them, felt comfortable discussing life events with them, and


                                                                          A-5560-17T2
                                       20
wanted to share new activities with them. He noted that the resource parents

were attentive, skillful, and showed a unique interest in the girls' conversations.

He opined that the girls showed strong attachments to the resource parents, as

well as familiarity, closeness, and enjoyment. Dr. Loving found that James and

Joshua's bonding evaluation was similar.       He added that the twins formed

"strong and centrally[] important attachments" with their resource parents. He

opined that all the children would suffer severe and enduring harm if they were

removed from their current resource homes.

      1. Patricia

      Dr. Loving's bonding evaluation revealed that although Janet did show

signs of attachment to Patricia and terminating parental rights may do some

harm, it would be mitigated by the resource parents. He believed Jhana had a

positive bond with her mother, but it was a very weak attachment. With respect

to the twin boys, Dr. Loving determined they had very weak attachments to

Patricia, but a strong attachment to the resource parents.

      Relying upon Dr. Loving's expert opinion, the judge found that

termination of Patricia's parental rights was justified because all four children

have strong bonds with their resource parents, she could not care for all four

children, and the children's ages heighten the need for permanency. See N.J.


                                                                           A-5560-17T2
                                       21
Div. of Youth & Family Servs. v. B.G.S., 291 N.J. Super. 582, 593-94 (holding

that the fourth prong was satisfied based on child's bond with resource parents,

the child's need for permanency, and the biological mother's inability to care for

him in the foreseeable future).

      Patricia argues that Dr. Loving's opinion, which the judge agreed with,

that none of the children would experience any serious harm if her parental

rights were terminated was improper, and based on mere speculation. She

acknowledges that Janet expressed to the caseworker and resource parents that

she did not want to return to her care, however she maintains Dr. Loving failed

to take into consideration the many positive, affectionate, and attentive visits

she had with the children. She posits the only concern the Division had was her

employment and housing situation. Further, she contends the court's finding

that disruption of a bond with the resource parents is an insufficient basis for

termination of parental rights in situations where the Division failed to show her

"actions or inactions substantially contributed to the forming" of the resource

parent-child bond. See N.J. Div. of Youth & Family Servs v. D.M., 414 N.J.

Super. 56, 59 (App. Div. 2010). We are unpersuaded.

      Although Patricia made some strides toward completing services in

January 2018, the children by that time had been in the custody of their resource


                                                                          A-5560-17T2
                                       22
parents for two years. Moreover, Dr. Pokalo's 2016 psychiatric evaluation

recommending that Patricia's parenting abilities would improve if more therapy

was provided, reflected the same concerns noted in Dr. Gruen's report in 2015.

Subsequently in 2017, similar findings were revealed in Dr. Loving's report after

the second removal and in preparation for trial. Although Dr. Loving recognized

some progress, he opined that she would be unable to provide a safe, stable, and

healthy home, and that would "continue to be true for the foreseeable future,

even if [she] is granted more time to work toward reunification and the

opportunity to continue her services." Since the credible evidence indicates

Patricia's prognosis is poor, the Division satisfied prong four by clear and

convincing evidence.

      2. Kevin

      Given the weak bond with his children, Dr. Loving opined that terminating

Kevin's parental rights would do no harm and, in fact, was good for the children.

Notably, Janet was anxious and fearful of meeting her father, although she

eventually settled down. Jhana, on the other hand, was cheerful, but indifferent

toward Kevin, and Dr. Loving believed that she did not seem to recognize him.

Both girls rejected Kevin's attempts at affection. The boys did not attend the

bonding session because Joshua experienced a form of separation anxiety.


                                                                         A-5560-17T2
                                      23
While James was calm enough to attend the evaluation, he seemed distracted by

his brother's absence and would frequently try to leave the room.

        Dr. Loving also indicated that there was a risk of harm to the children due

to Kevin's history of substance abuse and domestic violence based on past

incidents involving Patricia. As with Patricia, we see no reason to disturb the

judge's finding that Dr. Loving's bonding evaluation considered together with

Kevin's history of incarceration, substance abuse, and domestic violence

establishes that termination of his parental rights would not do more harm than

good.

        Further, Kevin's argument that Dr. Loving's opinion that Kevin's risk of

recidivism is a net opinion is without merit. Dr. Loving was qualified as an

expert in psychology, and during a psychological evaluation of Kevin involving

an interview and document review, he determined that Kevin had a significant

criminal history; establishing a risk of recidivism. We see nothing "net" about

this opinion.

        In sum, we conclude the judge's termination of Patricia and Kevin's

parental rights was in their children's best interests.

        Affirmed.




                                                                           A-5560-17T2
                                        24